     Case 4:16-cr-00254 Document 168 Filed on 06/01/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §    CRIMINAL ACTION H-16-254
                                                 §
EVELYN MOKUAH                                    §

                                              ORDER

       Pending before the Court is defendant’s pro se letter motion requesting compassionate

release (Docket Entry No. 167). Defendant asks the Court to grant her a sentence reduction or a

transfer to home confinement so she can take care of her ailing husband. She states that he was

diagnosed with early onset Alzheimer’s disease during her trial in 2019 and has progressively

worsened following her conviction and imprisonment. She further states that her older adult son has

autism and cannot take care of his father, and that her two other adult children are completing their

college educations. Defendant cannot afford a private caregiver, and alleges that she is the only

person available to provide care for her husband. Her administrative compassionate release requests

were denied and she has met her exhaustion requirements.

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), a district court may reduce a defendant’s term of

imprisonment if the court finds that “extraordinary and compelling reasons warrant such a

reduction.” United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020). The court’s decision

must also be “consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A). Defendant bears the burden to establish that circumstances exist under

which she is eligible for a sentence reduction under section 3582(c)(1)(A)(i).

       The Sentencing Commission’s policy statement regarding compassionate release sets forth

two situations under “Family Circumstances” constituting extraordinary and compelling reasons for
     Case 4:16-cr-00254 Document 168 Filed on 06/01/20 in TXSD Page 2 of 3




statutory relief: (i) the death or incapacitation of the caregiver of the defendant’s minor child or

minor children, or (ii) the incapacitation of the defendant’s spouse or registered partner when the

defendant would be the only available caregiver for the spouse or registered partner. See U.S.S.G.

§ 1B1.13, app. n.1. Defendant’s letter motion clearly shows that she would not be the only available

caregiver for her husband, as her two adult children can provide caregiving for their father. Indeed,

the PSR in this case (Docket Entry No. 121) indicates that one of the adult children is a nursing

student, and defendant states in her letter motion that the adult child has provided care for her father.

        Although defendant complains that taking care of their father disrupts the adult children’s

college studies, this constitutes an issue of inconvenience, not unavailability. It is not the intent of

the compassionate release provisions to eradicate all hardships or inconveniences caused by

imprisonment. Defendant has not met her burden to establish the existence of circumstances under

which she is eligible for relief.

        Even assuming the Court were not bound by these Sentencing Commission guidelines,

defendant does not present extraordinary and compelling reasons for reducing her sentence or

granting home confinement. Defendant’s letter motion shows that there are other family members

who can provide care for her husband. That taking care of their invalid father may disrupt the adult

children’s college studies or lifestyle does not constitute an extraordinary and compelling reason for

this Court to grant defendant a sentence reduction or home confinement.1




        1
        Because defendant establishes no extraordinary and compelling reasons for relief, the Court
does not reach any additional considerations under 18 U.S.C. § 3553(a).

                                                   2
Case 4:16-cr-00254 Document 168 Filed on 06/01/20 in TXSD Page 3 of 3




 Defendant’s motion for compassionate release (Docket Entry No. 167) is DENIED.

 Signed at Houston, Texas on June 1, 2020.




                                                  Gray H. Miller
                                       Senior United States District Judge




                                       3
